UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1697



NEWPORT NEWS    SHIPBUILDING     AND   DRY   DOCK
COMPANY,

                                                           Petitioner,

          versus


CECIL BENTLEY; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS,

                                                          Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(05-0602)


Submitted:   March 28, 2007                  Decided:   April 13, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, MASON, WALKER & HEDRICK, P.C., Newport
News, Virginia, for Petitioner. Howard M. Radzely, Solicitor of
Labor, Allen H. Feldman, Associate Solicitor, Mark A. Reinhalter,
Emily  Goldberg-Kraft,   UNITED   STATES  DEPARTMENT   OF  LABOR,
Washington, D.C., for Respondent Director, Office of Workers’
Compensation Programs.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the administrative law judge’s denial of relief from continuing

liability for longshore disability benefits pursuant to 33 U.S.C.

§ 908(f) (2000).      Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.    Newport News Shipbuilding and Dry Dock Co. v. Bentley,

No. 05-0602 (B.R.B. Apr. 19, 2005). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -